DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. US 7,604,232 (“Nakashima”).
Regarding claim 1, Nakashima disclosed a paper feeder comprising: 
a processor (including LCC 1) configured to, in a case of lowering a paper feed tray (21) on which paper is placed in an accommodation section (Figure 2) that accommodates paper and replenishing paper, the paper feed tray being controlled to be raised/lowered in a case of replenishing paper, control a lowering amount of the paper feed tray according to a number of sheets of paper to be replenished (see at least Figure 3B).
Regarding claim 2, Nakashima disclosed the processor is configured to lower the paper feed tray based on a thickness associated with a type of paper to be replenished (see Figures 3C and 3D noting that plate 21 is lowered until the replenished paper is out of the range of sensor 31, thus as a function of the thickness of the paper).
Regarding claim 3, Nakashima disclosed the processor is configured to receive a type and a number of sheets of paper to be replenished (seen in Figure 3C).  
Regarding claim 4, Nakashima disclosed in a case where printing is interrupted because paper runs out during execution of a print process and paper is to be replenished, the processor is configured to lower the paper feed tray using a number of sheets of paper remaining in the printing process as the number of sheets of paper to be replenished (see the paragraph bridging columns 7 and 8).
 Regarding claim 5, Nakashima disclosed in response to an operation on raising/lowering buttons designating raising/lowering of the paper feed tray, the processor is configured to control the paper feed tray to be further raised/lowered from a stop position based on the lowering amount according to the number of sheets of paper to be replenished (see at least the paragraph bridging columns 7 and 8).  
Regarding claim 6, Nakashima disclosed the processor is configured to control the lowering amount of the paper feed tray for allowing paper for the number of sheets of paper to be replenished to be placed on the paper feed tray in the case of lowering the paper feed tray and replenishing paper (Figures 3B and 3C).  
Regarding claim 7, Nakashima disclosed on receipt of a type and a number of sheets of paper to be replenished (Figure 3C), the processor is configured to control the lowering amount of the paper feed tray for allowing the received type of paper for the received number of sheets of paper to be placed on the paper feed tray (Figure 3D and S14).  
Regarding claim 8, Nakashima disclosed in a case where printing is interrupted because paper runs out during execution of a print process and paper is to be replenished, the processor is configured to control the lowering amount of the paper feed tray for allowing paper for a number of sheets of paper necessary for completing the interrupted print process to be placed on the paper feed tray (see at least the paragraph bridging columns 7 and 8 and Figures 3A-3D, and Figure 8).  
Regarding claim 9, Nakashima disclosed an image forming apparatus comprising: an accommodation section that accommodates paper (Figure 2); a paper feed tray (21) on which paper is placed in the accommodation section, the paper feed tray being controlled to be raised/lowered in a case of replenishing paper; a paper feed roller (3) that feeds paper placed on top of the paper feed tray, one sheet at a time; an image output unit that outputs an image onto the fed sheet of paper (see Figure 1); and a processor (LCC 1) configured to, in a case of lowering the paper feed tray and replenishing paper, control a lowering amount of the paper feed tray according to a number of sheets of paper to be replenished (Figures 3B and 3C).  
Regarding claim 10, Nakashima disclosed a non-transitory computer-readable storage medium storing a program causing a computer to execute a process, the process comprising: in a case of lowering a paper feed tray on which paper is placed in an accommodation section that accommodates paper and replenishing paper, the paper feed tray being controlled to be raised/lowered in a case of replenishing paper (see at least Figure 3B), controlling a lowering amount of the paper feed tray according to a number of sheets of paper to be replenished (see at least Figure 3C).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunnell US 10,046,929 teaches lowering a sheet tray to allow a particular number of sheets to be loaded (see the first full paragraph of column 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653